 HEUERINTERNATIONAL TRUCKSHeuer International Trucks,Inc.andGeneral Team-stersLocal Union No. 528,affiliatedwith theInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 10-CA-1917431March 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSUpon a charge filed by the Union on 14 April1983 and an amended charge filed on 19 April1983, the General Counsel of the National LaborRelations Board issued a complainton 21 April1983 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 8 March 1983, fol-lowing a Board election in Case10-RC-12709, theUnion was certified as the exclusive collective- bar-gainingrepresentative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since 8April 1983 the Company has re-fused to bargain with the Union. On 2 May 1983the Company filed its answer admitting in part anddenying in part the allegations in the complaint.On 19 May 1983 the General Counsel filed aMotion to Transfer Case to and Continue Proceed-ing before the Board and for Summary Judgment.On 26 May 1983 the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Cause why the motion should not begranted.The Company fileda response and amotion for reconsideration. On 14 December 1984a panel majority of the Board issued an order de-nying the General Counsel's Motion for SummaryJudgment, granting the Respondent's motion forreconsideration of the unit issue in this proceeding,and staying the certification of the Union.' TheBoard panel majority concluded there was a con-flict in Board law regarding the unit at issue andthiswas sufficient to defeat the General Counsel'sMotion for Summary Judgment. The Board indi-cated the parties could file further briefs on theunit question. On 4 February 1985 the Respondentfiled a brief on review.'273 NLRB 361 (1984) (FormerMember Zimmerman dissenting).127The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.We have decided that the Board's earlier orderdenying the General Counsel's Motion for Summa-ry Judgment and granting the Respondent's motionfor reconsideration on the unit question was im-providently granted and we now vacate that order.The defense raised by the Respondent to theNotice to Show Cause was the same argument con-sistently raised by the Respondent in the underly-ing representation proceeding. That argument wasrejected in the representation proceeding and underthe rule against relitigation described more fullybelow was not a valid basis for staying the Board'scertification.We now proceed to a consideration oftheGeneral Counsel's Motion for Summary Judg-ment.Ruling on Motion for Summary JudgmentIn his motion, the General Counsel contends thatsummary judgment is appropriate because the Re-spondent's answer raised no litigable issue of fact.In its response to the Notice to Show Cause and itsmotion for reconsideration, the Respondent deniedthe appropriateness of the certified bargaining unitand asserted that the Regional Director failed todiscuss cases cited to him by the Respondentwhich showed the unit was inappropriate. In itsbrief on review, it asserts that the Regional Direc-tor's unit determination departed from establishedBoard precedent and that any conflict in Board lawon this unit question should be resolved in favor ofthe broader unit alleged appropriate by the Re-spondent.Review of the record herein, including therecord in Case 10-RC-12709, establishes that, atthe hearing, the Respondent sought to include inthe bargaining unit clerks and employees in theparts department. It further contended that the unitwas inappropriate because there was no communityof interest between the mechanics and service utili-tyman. In his Decision and Direction of Electionissued on 26 January 1983 the Regional Directorexcluded from the unit parts department employeesand clerical employees. Thereafter, on 8 February1983, the Respondent filed with the Board a timelyrequest for review of the Regional Director's deci-sion in which it argued that the Regional Direc-tor's decision had departed from Board precedentand that the Regional Director had made incom-plete and erroneous factual determinations regard-ing the employees' community of interest. TheUnion won the election on 25 February 1983, withchallenged ballots insufficient to affect the results.On 28 February 1983 the Board denied the request279 NLRB No. 18 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor reviewas raisingno substantial issues exceptconcerning the unit placement of the service de-partment utilityman, and amended the Decision andDirection of Election to permit him to vote underchallenge.Thereafter, on 4 March 1983 the Re-spondent filed a motion for stay of the certification.On that same day, the Respondent filed a motionfor reconsideration seeking to relitigate the unitissue.On 8 March 1983 the Regional Director cer-tified the Union. The Board, on 25 March 1983,denied the Respondent's motion for reconsiderationbecause it raised only issues considered at earlierstages of the proceedings.It iswell settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleginga violation of Section8(a)(5) isnot entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthisunfair labor practice proceeding. There arestrong policy reasons which favor the rule we hereapply, and which militate against the relitigation ofissues already decided in the representation pro-ceeding except in special circumstances.We findno such special circumstances are present here. Ac-cordingly we grant the Motion for Summary Judg-ment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a Delaware corporation, 2 hasbeen engaged in the sales and servicing of trucks atitsKennesaw, Georgia facility where it annuallypurchased and received goods valued in excess of$50,000 directly from suppliers located outside theState of Georgia. We find that the Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that the2The complaint alleged that the Respondentwas aGeorgia corpora-tion In its answer, the Respondent admitted that it was a Delaware cor-porationUnion is a labor organization within the meaning ofSection 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held on 25 February 1983the Union was certified as the collective-bargainingrepresentative of the employees in the followingappropriate unit:All service department employees employedby Heuer International Trucks, Inc., at itsKennesaw, Georgia place of business, includ-ing all mechanics, mechanic trainee, servicedepartment utilityman, and shop foreman/-servicewriter but excluding all parts depart-ment countermen, parts counter/outside salesemployee, parts utility man, parts driver, serv-ice clerical, parts and service cashier, SPIMclerk,salesmen,managerial employees, super-visors and guards as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 21 March 1983 the Union has requestedthe Company to bargain, and since 8 April 1983the Company has refused. We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 8 April 1983 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction HEUER INTERNATIONAL TRUCKSCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Heuer International Trucks, Inc.,Kennesaw,Georgia, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively concerningrates of pay,wages,hours,and other terms andconditions of employment with General TeamstersLocal Union No. 528, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpersof America,as the exclu-sive bargaining representative of its employees inthe bargaining unit.(b) In any like or related manner interferingwith, restraining,or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of all employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody suchunderstanding in a signed agree-ments.All service department employees employedby HeuerInternationalTrucks,Inc.,at itsKennesaw, Georgia place of business, includ-ing all mechanics,mechanic trainee,servicedepartment utilityman, and shop foreman/-servicewriter but excluding all parts depart-ment countermen,parts counter/outside salesemployee,parts utility man, parts driver, serv-ice clerical,parts and service cashier, SPIMclerk,salesmen,managerial employees,super-visors and guards as defined in the Act.(b) Post at its Kennesaw,Georgia facility copiesof the attached notice marked"Appendix."3Copies of the notice, on forms provided by the Re-gionalDirector for Region 10, after being signedby theRespondent'sauthorized representative,9 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "129shallbeposted bytheRespondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPF,NDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.WE WILL NOT refuse to bargain with collectivelyconcerning rates of pay, wages,hours, and otherterms and conditions of employment with GeneralTeamsters Local Union No. 528, affiliated with theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, asthe exclusive representative of the employees in thebargaining unit.WE WILL NOT in any like or related mannerinterferewith,restrain, or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL,on request,bargainwiththeUnionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in thebargaining unit:All service department employees employedbyHeuerInternationalTrucks,Inc.,at itsKennesaw,Georgia place of business,includ-ing all mechanics,mechanic trainee,servicedepartment utilityman, and shop foreman/-servicewriter but excluding all parts depart-ment countermen,parts counter/outside salesemployee, parts utility man, parts driver, serv-ice clerical,parts and service cashier, SPIMclerk,salesmen,managerial employees, super-visors and guards as defined inthe Act.HEUER INTERNATIONALTRUCKS,INC.